DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 9/20/2022 have been fully considered. 
Applicant has argued that the prior art does not teach the new limitation(s) added by amendment. The new limitation(s) will be addressed in the rejection(s) below.

NOTE: Applicant’s arguments repeatedly reference claim amendments that are not present in the claims. It is unclear if Applicant inadvertently submitted an incorrect claim listing. 

Applicant has argued:
Claims 1, 4-9, 12-14 have been rejected under 35 U.S.C. § 102(a)(2) for being anticipated by Arterbury-779 (US 2005/0126779; hereinafter "Arterbury-779"). Claims 1-5, and 11, as best understood by the Examiner, have been rejected under 35 U.S.C. § 102(a)(2), for being anticipated by Arterbury-935 (US 5,293,935; hereinafter "Arterbury-93 5"). 
These rejections are overcome by the amendment made to claim 1 whereby embodiments not restricted to a single unitary piece of material for both the frame and the media have been excluded. The art does not teach beyond a filter media that is one piece. The claims are distinct as amended and Applicants respectfully request allowance thereof.   

This is not persuasive. 
Claim 13 was not amended. Claim 13 is an independent claim that Applicant may have intended to depend from claim 1. Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.

Applicant has argued:
Applicants have amended the claims and believe that the Examiner's positions under 112 have worked themselves out. Comments that may be helpful are that the "components" referred to are merely the elements that were claimed in claim 1. That is all claim 6 was meant to convey. As it was also redundant language since the screen is claimed and the screen (comprising the frame and the media) are already recited, there is no need for the language the Examiner rejects. 

This is not persuasive. Applicant has amended claim 6 to change from second person singular to third person singular. Additionally, Applicant’s argument states that apparatus claim 6, which depends from claim 1, contains no new elements not present in claim 1. Based on Applicant’s argument, claim 6 is an improper dependent claim and should be rejected under 112(d).

Applicant has argued:
As to describing in the spec how this is done, an example is set forth in paragraph [0013]. The frame and media are created at the same time in an additive manufacturing process. Applicant assumes the Examiner inadvertently missed that sentence in the paragraph, which is certainly sufficient to meet both written description and enablement since once one of skill in the art is certainly capable of running an additive manufacture machine to print the frame and the media together once the idea of doing so had been introduced. It could also be done in a subtractive process but would be laborious since a substantial amount of material would need to be removed and it would be in a complicated pattern. 

This is not persuasive. The specification as filed does not describe how the sand screen components are constructed simultaneously and merely uses language similar or identical to the claims. Additionally, the specification does not describe or define what the sand screen components are. The term “components” appears only in [0001] “In the resource recovery industry and as well in fluid sequestration industry, screens are well known and necessary components of downhole systems…” and in [0026] “Embodiment 6: The sand screen as in any prior embodiment, wherein the sand screen components are constructed simultaneously in an additive manufacturing process.”
Whether one of ordinary skill in the art could devise a way to accomplish the function or make/use the invention is not relevant to the issue of whether the inventor has shown possession of the claimed invention. The ability of one skilled in the art to make and use the claimed invention does not satisfy the written description requirement if details of how the function is to be performed are not disclosed or a broad genus claim is presented but the disclosure only describes a narrow species with no evidence that the genus is contemplated. "The written description requirement is not necessarily met when the claim language appears in ipsis verbis in the specification. Even if a claim is supported by the specification, the language of the specification, to the extent possible, must describe the claimed invention so that one skilled in the art can recognize what is claimed." See MPEP 2163.02 & MPEP 2163.03.

Applicant has argued:
Claim 8 has been amended to recite that the screen further includes an inflow control device. There are myriad inflow control devices known to the art and hence there is no need to provide more information than the name. An inflow control configuration in combination with the elements from claim 1 is distinct from the art and hence allowable. 

This is not persuasive. Claim 8 has been amended only to change dependency from claim 7 to claim 1. Regarding Applicant’s argument “There are myriad inflow control devices known to the art and hence there is no need to provide more information than the name.” this is not persuasive. The specification provides no guidance as to what an inflow control device is. As such, what one of ordinary skill in the art may consider an inflow control device another of skill in the art may simply consider a seal or a valve. Whether an apparatus is considered to read on the claims would not depend on the physical structure but would be dependent on the nomenclature used to describe physically identical apparatus. 

Applicant has argued:
With regard to claim 9, Applicant is at a loss. What Applicants understand of the Examiner's statements is that one of skill in the art does not know what a structure that resists compression might be...ribs, cylinders as shown, etc. These can be built into the media and frame at the same time during construction of the single piece sand screen. The written description only needs to make sure that one of skill understands the invention and what is proscribed. That person certainly does understand. 

This is not persuasive. The specification provides no guidance as to the generically recited structure. Applicant’s arguments present specific structural arrangements, however the specification as filed and claims recite a generic structure. Additionally, the Examiner notes that Applicant’s interpretation would allow the claims to read on future structures which have not yet been invented, even by Applicant. The Examiner believes it is clear why this is not the standard. Any physical structure provides some level of compaction resistance. 
Whether one of ordinary skill in the art could devise a way to accomplish the function or make/use the invention is not relevant to the issue of whether the inventor has shown possession of the claimed invention. The ability of one skilled in the art to make and use the claimed invention does not satisfy the written description requirement if details of how the function is to be performed are not disclosed or a broad genus claim is presented but the disclosure only describes a narrow species with no evidence that the genus is contemplated. "The written description requirement is not necessarily met when the claim language appears in ipsis verbis in the specification. Even if a claim is supported by the specification, the language of the specification, to the extent possible, must describe the claimed invention so that one skilled in the art can recognize what is claimed." See MPEP 2163.02 & MPEP 2163.03.
Applicant has argued:
These rejections are overcome by the amendment made to claim 1 whereby embodiments not restricted to a single unitary piece of material for both the frame and the media have been excluded. The art does not teach beyond a filter media that is one piece. The claims are distinct as amended and Applicants respectfully request allowance thereof. 

This is not persuasive. The new limitation(s) will be addressed in the rejection(s) below. The examiner notes that the limitation(s) referred to by Applicant were previously presented as dependent claim 4 and claim 4 was rejected in the prior Office Action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 6, 8-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 6 includes the limitation(s): “The sand screen as claimed in claim 1 wherein the sand screen components are constructed simultaneously in an additive manufacturing process.” The sand screen comprises a frame, described in the specification as tubular 20 or plug type frame 40. The specification as filed does not describe how the sand screen components are constructed simultaneously and merely uses language similar or identical to the claims. Additionally, the specification does not describe or define what the sand screen components are. The term “components” appears only in [0001] “In the resource recovery industry and as well in fluid sequestration industry, screens are well known and necessary components of downhole systems…” and in [0026] “Embodiment 6: The sand screen as in any prior embodiment, wherein the sand screen components are constructed simultaneously in an additive manufacturing process.”
Whether one of ordinary skill in the art could devise a way to accomplish the function or make/use the invention is not relevant to the issue of whether the inventor has shown possession of the claimed invention. The ability of one skilled in the art to make and use the claimed invention does not satisfy the written description requirement if details of how the function is to be performed are not disclosed or a broad genus claim is presented but the disclosure only describes a narrow species with no evidence that the genus is contemplated. "The written description requirement is not necessarily met when the claim language appears in ipsis verbis in the specification. Even if a claim is supported by the specification, the language of the specification, to the extent possible, must describe the claimed invention so that one skilled in the art can recognize what is claimed." See MPEP 2163.02 & MPEP 2163.03.

Claim 8 includes the limitation(s): “The sand screen as claimed in claim 1 wherein the structure is an inflow control configuration.”
The specification as filed does not describe the structure used for an inflow control configuration or what an inflow control configuration is. The specification as filed used the term “an inflow control configuration” only in [0028] “Embodiment 8: The sand screen as in any prior embodiment, wherein the structure is an inflow control configuration.” The specification is silent as to the structure of the inflow control configuration. The Office notes [0014] states “Figure 3 depicts another value of the single-piece unitary construction with varying properties as disclosed herein. The depiction is of discrete structures 28 in the media 12. These structures may be support structures that defend against compression of the media 12 that are formed as a part of the single-piece unitary structure of the media 12 or may be structures related to flow such as inflow control devices that are formed as a part of the single-piece unitary structure of the media 12. These structures also may be combined with any of the embodiments shown in other figures hereof.” However, the specification as filed does not describe the inflow control device, the structure of the inflow control device, or how the inflow control device is formed as a single piece of the filtration media. 
Whether one of ordinary skill in the art could devise a way to accomplish the function or make/use the invention is not relevant to the issue of whether the inventor has shown possession of the claimed invention. The ability of one skilled in the art to make and use the claimed invention does not satisfy the written description requirement if details of how the function is to be performed are not disclosed or a broad genus claim is presented but the disclosure only describes a narrow species with no evidence that the genus is contemplated. "The written description requirement is not necessarily met when the claim language appears in ipsis verbis in the specification. Even if a claim is supported by the specification, the language of the specification, to the extent possible, must describe the claimed invention so that one skilled in the art can recognize what is claimed." See MPEP 2163.02 & MPEP 2163.03.

Claim 9 includes the limitation(s): “The sand screen as claimed in claim 1 wherein the filtration media further includes a structure for compaction resistance.”
The specification as filed does not describe the structure used for compaction resistance or what constitutes compaction resistance. The specification as filed used the term “compaction resistance.” only in [0029] Embodiment 9: The sand screen as in any prior embodiment, wherein the filtration media further includes a structure for compaction resistance. The specification is silent as to the structure of the compaction resistance component.
Whether one of ordinary skill in the art could devise a way to accomplish the function or make/use the invention is not relevant to the issue of whether the inventor has shown possession of the claimed invention. The ability of one skilled in the art to make and use the claimed invention does not satisfy the written description requirement if details of how the function is to be performed are not disclosed or a broad genus claim is presented but the disclosure only describes a narrow species with no evidence that the genus is contemplated. "The written description requirement is not necessarily met when the claim language appears in ipsis verbis in the specification. Even if a claim is supported by the specification, the language of the specification, to the extent possible, must describe the claimed invention so that one skilled in the art can recognize what is claimed." See MPEP 2163.02 & MPEP 2163.03.

Claim 6, 8-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claim 6 includes the limitation(s): “The sand screen as claimed in claim 1 wherein the sand screen components are constructed simultaneously in an additive manufacturing process.” The sand screen comprises a frame, described in the specification as tubular 20 or plug type frame 40. The specification as filed does not describe how the sand screen components are constructed simultaneously and merely uses language similar or identical to the claims. Additionally, the specification does not describe or define what the sand screen components are. The term “components” appears only in [0001] “In the resource recovery industry and as well in fluid sequestration industry, screens are well known and necessary components of downhole systems…” and in [0026] “Embodiment 6: The sand screen as in any prior embodiment, wherein the sand screen components are constructed simultaneously in an additive manufacturing process.”

Claim 8 includes the limitation(s): “The sand screen as claimed in claim 1 wherein the structure is an inflow control configuration.” The specification as filed does not describe the structure used for an inflow control configuration or what an inflow control configuration is. The specification as filed used the term “an inflow control configuration” only in [0028] “Embodiment 8: The sand screen as in any prior embodiment, wherein the structure is an inflow control configuration.” The specification is silent as to the structure of the inflow control configuration. The Office notes [0014] states “Figure 3 depicts another value of the single-piece unitary construction with varying properties as disclosed herein. The depiction is of discrete structures 28 in the media 12. These structures may be support structures that defend against compression of the media 12 that are formed as a part of the single-piece unitary structure of the media 12 or may be structures related to flow such as inflow control devices that are formed as a part of the single-piece unitary structure of the media 12. These structures also may be combined with any of the embodiments shown in other figures hereof.” However, the specification as filed does not describe the inflow control device, the structure of the inflow control device, or how the inflow control device is formed as a single piece of the filtration media. 
Claim 9 includes the limitation(s): “The sand screen as claimed in claim 1 wherein the filtration media further includes a structure for compaction resistance.” The specification as filed does not describe the structure used for compaction resistance or what constitutes compaction resistance. The specification as filed used the term “compaction resistance.” only in [0029] Embodiment 9: The sand screen as in any prior embodiment, wherein the filtration media further includes a structure for compaction resistance. The specification is silent as to the structure of the compaction resistance component.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5-6, 8-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 includes the limitation(s): “A sand screen comprising: in a single unitary piece of material, a frame; and a filtration media…”
It is unclear what is considered the ‘frame’. In the specification as filed the frame is described as “The tubular 20 is broadly referred to as a frame herein.” And “Referring to Figure 5, another embodiment is illustrated that uses a frame 40 instead of a tubular type frame 20. Frame 40 is a plug type frame that is configured to be screwed or pressed or welded, etc. into a tubular for a string (not shown). Within the frame 40 is a media 12 having the same possible configurations noted for the other embodiments. Further, the frame 40 may also comprise a part of the single-piece unitary construction, if desired.” 
The specification as filed provides no structural details related to the frame when referencing the single-piece unitary construction. Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “single unitary piece of material” in claim 1 is used by the claim to mean “some unknown structural relationship,” while the accepted meaning of unitary is “of or relating to a unit, based on or characterized by unity or units” The term is indefinite because the specification does not clearly redefine the term. The specification does however, distinguish the unitary embodiment from those one of skill in the art would believe to be unitary (multiple components fixedly attached to each other by being screwed, pressed, or welded). 
Based on the specification as filed, in view of Applicant’s arguments, it is unclear what structural differences, if any, exist between the currently claimed “A sand screen comprising: in a single unitary piece of material, a frame; and a filtration media…” and “A sand screen comprising: filtration media comprising single unitary piece of material…”. It is unclear if the outer edge of the filtration medial is simply considered the frame and therefore structurally indistinguishable from a screen without a frame. The claim is therefore indefinite because whether an apparatus is considered to read on the claims would not depend on the physical structure but would be dependent on the nomenclature used to describe physically identical apparatus. 

Regarding claims 8-9, the claim limitation(s): “the structure is an inflow control configuration” and “a structure for compaction resistance.” has been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, but the result is inconclusive. Thus, it is unclear whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claims define a generic structure “a structure” by functional/intended use language and the specification does not describe the structure, the specification uses language similar/identical to the claims.  The boundaries of this claim limitation are ambiguous; therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  
In response to this rejection, applicant must clarify whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Mere assertion regarding applicant’s intent to invoke or not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph is insufficient. Applicant may:
(a)	Amend the claim to clearly invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by reciting “means” or a generic placeholder for means, or by reciting “step.” The “means,” generic placeholder, or “step” must be modified by functional language, and must not be modified by sufficient structure, material, or acts for performing the claimed function;
(b)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, should apply because the claim limitation recites a function to be performed and does not recite sufficient structure, material, or acts to perform that function; 
(c)	Amend the claim to clearly avoid invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by deleting the function or by reciting sufficient structure, material or acts to perform the recited function; or
(d)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, does not apply because the limitation does not recite a function or does recite a function along with sufficient structure, material or acts to perform that function.
Claims 2-3, 5-6, 8-12 are rejected based on dependency from a rejected claim.
Clarification and correction are required. No new matter may be entered. The claims will be read and examined as best understood. 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 6 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.   Applicant’s argument states that apparatus claim 6, which depends from claim 1, contains no new elements not present in claim 1. Based on Applicant’s argument, claim 6 is an improper dependent claim and should be rejected under 112(d) for failure to further limit.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 5-6, 8-9, 12-14 is/are, as best understood, rejected under 35 U.S.C. 102(a)(2) as being anticipated by Arterbury-779 (US 20050126779).

Regarding claim 1, Arterbury-779 teaches:
A sand screen comprising: in a single unitary piece of material (Arterbury-779 [0011, 0020-0023, 0025]), a frame (Arterbury-779 outer surface of 36); and a filtration media (Arterbury-779 36) disposed in contact with the frame, exhibiting varying flow properties (Arterbury-779 [0011, 0020-0023, 0025]) over a surface of the media, or through a radial thickness of the media.

Regarding claim 5, Arterbury-779 teaches:
The sand screen as claimed in claim 1 wherein the filtration media includes shape memory materials (Arterbury-779 [0023]).

Regarding claim 6, Arterbury-779 teaches:
The sand screen as claimed in claim 1 wherein the sand screen is constructed simultaneously in an additive (Arterbury-779 [0011, 0020-0023, 0025]) manufacturing process. Note: Claim 6 is a product by process claim. The Office suggest Applicant review MPEP 2113.

Regarding claim 8, Arterbury-779 teaches:
The sand screen as claimed in claim 1 wherein the structure is an inflow control configuration (Arterbury-779 [0021]).

Regarding claim 9, Arterbury-779 teaches:
The sand screen as claimed in claim 1 wherein the filtration media further includes a structure (Arterbury-779 34) for compaction resistance.

Regarding claim 12, Arterbury-779 teaches:
The sand screen as claimed in claim 1 wherein the varying flow property (Arterbury-779 [0011, 0020-0023, 0025]) along the radial thickness is porosity, permeability, or surface tension.

Regarding claim 13, Arterbury-779 teaches:
A filtration media (Arterbury-779 36) being of single-piece unitary construction (Arterbury-779 [0011, 0020-0023, 0025]) and exhibiting varying flow properties (Arterbury-779 [0011, 0020-0023, 0025]) over a surface area of the media, or through a radial thickness of the media.

Regarding claim 14, Arterbury-779 teaches:
A wellbore system comprising: a borehole (Arterbury-779 near 20) in a subsurface formation (Arterbury-779 near 16): a string (Arterbury-779 near 20) in the borehole; a filtration media (Arterbury-779 30) as claimed in claim 13 disposed (Arterbury-779 18, [0019, 0022]) in the string.

Claim(s) 1-3, 5, 11 is/are, as best understood, rejected under 35 U.S.C. 102(a)(2) as being anticipated by Arterbury-935 (US 5293935).

Regarding claim 1, Arterbury-935 teaches:
A sand screen comprising: in a single unitary (Arterbury-935 7:22-56, 8:16-20, 37-53) piece of material, a frame (Arterbury-935 38); and a filtration media (Arterbury-935 44), the filtration media and exhibiting varying flow properties (Arterbury-935 near 44a/b W) over a surface of the media, or through a radial thickness of the media.

Regarding claim 2, Arterbury-935 teaches:
The sand screen as claimed in claim 1 wherein the surface is along a longitudinal length of the media.

Regarding claim 3, Arterbury-935 teaches:
The sand screen as claimed in claim 1 wherein the surface is around a circumference (Arterbury-935 near 44a/b W) of the media.

Regarding claim 5, Arterbury-935 teaches:
The sand screen as claimed in claim 1 wherein the filtration media includes shape memory materials (Arterbury-935 7:22-30).

Regarding claim 11, Arterbury-935 teaches:
The sand screen as claimed in claim 1 wherein the varying flow property around the circumference (Arterbury-935 near 44a/b W) is porosity, permeability, or surface tension.

Regarding claim 13, Arterbury-935 teaches:
A filtration media (Arterbury-935 44) being of single-piece unitary construction (Arterbury-935 7:22-56, 8:16-20, 37-53) and exhibiting varying flow properties (Arterbury-935 near 44a/b W) over a surface area of the media, or through a radial thickness of the media.

Regarding claim 14, Arterbury-935 teaches:
A wellbore system comprising: a borehole (Arterbury-935 near SSU) in a subsurface formation: a string (Arterbury-935 14) in the borehole a filtration media (Arterbury-935 44) as claimed in claim 13 disposed in the string.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 2, 10 is/are, as best understood, rejected under 35 U.S.C. 103 as being unpatentable over Arterbury-779 in view of Olenick (US 20130000890).

Regarding claim 2, Arterbury-779 teaches:
The sand screen as claimed in claim 1 wherein the surface is along a longitudinal length of the media.
 	Olenick teaches downhole screen sections wherein the flow properties vary (Olenick [0030, 0040]) along the surface of the longitudinal length of the media.
It would have been considered obvious to one of ordinary skill in the art before the effective filing date (AIA ) or at the time the invention was made (Pre-AIA ) to have modified Arterbury-779 to include varying the flow properties along the length of the media in order to allow the operator to customize the screen assembly based on the specific wellbore characteristics (formation, fluid type, wellbore path, etc.) where the tool is to be used. 

Regarding claim 10, the combination of Arterbury-779 and Olenick teaches:
The sand screen as claimed in claim 1 wherein the varying flow property (Arterbury-779 [0011, 0020-0023, 0025]) along a longitudinal length of the media (Olenick [0030, 0040]) is porosity, permeability, or surface tension.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Carroll whose telephone number is (571)272-4808. The examiner can normally be reached M-F 2:00-10:00 PM EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on (571) 272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/David Carroll/           Primary Examiner, Art Unit 3674